Ogden, J.
I cannot concur in the opinion of the court in this cause, for two reasons :
First—I do” not believe that the framers of the Constitution, or the laws, ever intended that a homestead of a family in a town or city might consist of lots or parts of lots wholly distinct from each other, and separated by streets, or other real estate of other persons; nor do I believe that a legitimate and proper construction of the law would permit such an interpretation, and for my reasons I refer to the dissenting opinion in the cause of Richards v. Nelms, decided at this term of the court.1
Neither can I consent to the principle enunciated in this case, that the surviving widow may retain the homestead, and when it is not of the value prescribed by the Constitution, that she may have that amount made up to her in other property belonging to *623the estate. Under the present Constitution this rule would wholly preclude the collection of any and all debts from much the larger proportion of the estates of deceased persons. Indeed, this rule would, in many instances, place the widow in a much higher condition of affluence than she had ever been accustomed to at any former period of her life, and this at the expense, and perhaps ruin, of widows and children more deserving. I cannot think this the object of the law. This construction will inaugurate a new rule, never before recognized in this State, and I cannot consent to the innovation.

 The decision rendered in Richards v. Nelms was set aside at a subsequent day of the term; which explains why it is not reported.—Reporter.